Exhibit 10.3
GLOBAL RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR CONSULTANTS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN

Name of Grantee:____________________________________________  No. of Restricted
Share Units:____________________________________________  Grant
Date:____________________________________________

 
Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the Grant Date (the “Plan”), and this Global Restricted share Unit Award
Agreement for Consultants, including any additional terms and conditions for the
Grantee’s country set forth in the appendix attached hereto (the “Appendix” and
together with the Global Restricted Share Unit Award Agreement, the “Agreement”)
BeiGene, Ltd., an exempted company incorporated in the Cayman Islands with
limited liability, (the “Company”) hereby grants an award of the number of
Restricted Share Units listed above (an “Award”) to the Grantee named
above.  Each Restricted Share Unit shall relate to one ordinary share, par value
US$0.0001 per share of the Company (the “Ordinary Shares”).  The Ordinary Shares
may be represented by American Depositary Shares (“ADSs”), and each ADS
represents 13 Ordinary Shares. References herein to the issuance of Ordinary
Shares shall also refer to the issuance of ADSs on the same basis of one ADS for
every 13 Ordinary Shares.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless defined differently herein.
1.Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
Ordinary Shares issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Share Units have vested as provided in Paragraph 2 of this Agreement
and (ii) Ordinary Shares have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.Vesting of Restricted Share Units.  The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the date(s) specified in the
following schedule (the “Vesting Date”) so long as the Grantee remains in a
service relationship as a Consultant of the Company or a Subsidiary until and on
such dates.  If a series of Vesting Dates is specified, then the restrictions
and conditions in Paragraph 1 shall lapse only with respect to the number of
Restricted Share Units specified as vested on such date.
Incremental Number of
Restricted Share Units Vested
Vesting Date  _____________ (___%)____________________________
(___%)____________________________ (___%)____________________________
(___%)_______________

In determining the number of vested Restricted Share Units at the time of any
vesting, the number of Ordinary Shares shall be rounded down to the nearest
whole ADS or the nearest increment of 13 Ordinary Shares.
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.


Version: June 2020

--------------------------------------------------------------------------------





3.Termination of Service Relationship as a Consultant.
a.If the Grantee’s service relationship with the Company or a Subsidiary as a
Consultant terminates for any reason (including death or disability) prior to
the satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Share Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Share Units. For the avoidance of doubt, service during any portion of the
vesting period shall not entitle the Grantee to vest in a pro rata portion of
unvested Restricted Share Units.
b.For purposes of the Restricted Share Units, the Grantee’s service relationship
as a Consultant shall be considered terminated as of the date the Grantee is no
longer actively providing services to the Company or any of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of labor laws in the jurisdiction where the Grantee is
rendering services as a Consultant or the terms of the Grantee’s service
agreement, if any) and such date will not be extended by any notice period
(e.g., the date would not be delayed by any contractual notice period or any
period of “garden leave” or similar period mandated under laws in the
jurisdiction where the Grantee is rendering services as a Consultant or the
terms of the Grantee’s service agreement, if any). The Administrator shall have
the exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of the Restricted Share Units (including whether
the Grantee may still be considered to be providing services while on a leave of
absence).
4.Issuance of Ordinary Shares. As soon as practicable following the Vesting Date
(but in no event later than two and one-half (2.5) months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of Ordinary Shares equal to the aggregate number of Restricted Share
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a shareholder of the
Company with respect to such Ordinary Shares.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.
6.Responsibility for Taxes. The Grantee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary retaining the
Grantee (the “Service Recipient”), the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
taxrelated items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”) is and remains the Grantee’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Service Recipient. The Grantee further acknowledges that the
Company and/or the Service Recipient (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Share Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Share Units, the subsequent sale of Ordinary
Shares acquired pursuant to such settlement and the receipt of any dividends;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Restricted Share Units to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee is subject to Tax-Related Items in more than one
jurisdiction, the Grantee acknowledges that the Company and/or the Service
Recipient (or former service recipient, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
a.Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Service Recipient to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company (or its designated agent) to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by
withholding from the proceeds the sale of Ordinary Shares acquired upon
settlement of the Restricted Share Units either


Version: June 2020
        2



--------------------------------------------------------------------------------



through a voluntary sale or through a mandatory sale arranged by the Company (on
the Grantee’s behalf pursuant to this authorization without further consent). As
of the date hereof, the Grantee certifies that this Agreement is entered into in
good faith and not part of a plan or scheme to evade the prohibitions of rule
10b5-1 of the Exchange Act or any other securities law.
b.Alternatively, the Company and/or the Service Recipient, or their respective
agents, at their discretion, are authorized to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by (i) withholding
from the Grantee’s cash compensation payable to the Grantee by the Company
and/or the Service Recipient; or (ii) withholding from Ordinary Shares to be
issued to the Grantee upon settlement of the Restricted Share Units; or (iii)
any other method of withholding determined by the Company and permitted by
applicable law; provided, however, that that if the Grantee is an officer of the
Company under Section 16 of the Exchange Act, then Tax-Related Items, if any,
shall be withheld as described in subsection (a) of this Paragraph 6.
c.Depending on the withholding method, the Company and/or the Service Recipient
may withhold or account for Tax-Related Items by considering statutory
withholding amounts or other applicable withholding rates, including maximum
rates applicable in the Grantee's jurisdiction(s). In the event of
over-withholding, the Grantee may receive a refund of any over-withheld amount
in cash (with no entitlement to the equivalent in Ordinary Shares), or if not
refunded, the Grantee may seek a refund from local tax authorities. In the event
of under-withholding, the Grantee may be required to pay any additional
Tax-Related Items directly to the applicable tax authority or to the Company
and/or the Service Recipient. If the obligation for Tax-Related Items is
satisfied by withholding from Ordinary Shares, for tax purposes, the Grantee is
deemed to have been issued the full number of Ordinary Shares subject to the
vested Restricted Share Units, notwithstanding that a number of the Ordinary
Shares is held back solely for the purpose of paying the Tax-Related Items.
d.While this Agreement is in effect, the Grantee agrees (i) not to enter into or
alter any corresponding or hedging transaction or position with respect to the
securities covered by this Agreement (including, without limitation, with
respect to any securities convertible or exchangeable into Ordinary Shares) and
(ii) not to attempt to exercise any influence over how, when or whether to
effect the withholding and sale of Ordinary Shares pursuant to this Paragraph 6.
The Grantee agrees to pay to the Company or the Service Recipient any amount of
Tax-Related Items that the Company or the Service Recipient may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Ordinary Shares, or the proceeds of the sale of
Ordinary Shares, if the Grantee fails to comply with his or her obligations in
connection with the Tax-Related Items.
7.Section 409A of the Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.
8.No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in a service relationship with the Company or a Subsidiary
and neither the Plan nor this Agreement shall interfere in any way with the
right of the Service Recipient to terminate the service relationship of the
Grantee at any time.
9.Nature of Grant. In accepting the Award, the Grantee acknowledges, understands
and agrees that:
a. the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
b. the grant of the Restricted Share Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Share Units, or benefits in lieu of Restricted Share Units,
even if Restricted Share Units have been granted in the past;


Version: June 2020
        3



--------------------------------------------------------------------------------



c.all decisions with respect to future Restricted Share Units or other grants,
if any, will be at the sole discretion of the Company;
d. the Grantee is voluntarily participating in the Plan;
e. the grant of the Restricted Share Units does not establish a service
relationship between the Grantee and the Company;
f.the future value of the Ordinary Shares underlying the Restricted Share Units
is unknown, indeterminable, and cannot be predicted with certainty;
g.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Share Units resulting from the termination of the Grantee’s
service relationship (for any reason whatsoever, whether or not later found to
be invalid or in breach of labor laws in the jurisdiction where the Grantee is
providing services or the terms of the Grantee’s service agreement, if any);
h.unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Share Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Share Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Ordinary Shares; and
i.neither the Company, the Service Recipient nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Grantee’s local
currency and the United States Dollar that may affect the value of the
Restricted Share Units or of any amounts due to the Grantee pursuant to the
settlement of the Restricted Share Units or the subsequent sale of any Ordinary
Shares acquired upon settlement.
10.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.Appendix. Notwithstanding any provision of this Global Restricted Share Unit
Award Agreement for Consultants, if the Grantee resides in a country outside the
United States or is otherwise subject to the laws of a country other than the
United States, the Restricted Share Units shall be subject to the additional
terms and conditions set forth in the Appendix for the Grantee’s country, if
any. Moreover, if the Grantee relocates to one of the countries included in the
Appendix during the term of the Restricted Share Units, the additional terms and
conditions for such country shall apply to the Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix forms
part of this Agreement.
12.Language. The Grantee acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Grantee to understand the terms of this Agreement.
If the Grantee has received this Agreement, or any other documents related to
the Restricted Share Units and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
13.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
14.Waivers. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Grantee.


Version: June 2020
        4



--------------------------------------------------------------------------------



15.Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Cayman Islands, applied without regard to
conflict of law principles.
16.Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the courts
of the Cayman Islands, and no other courts, where this grant is made and/or to
be performed, and no other courts.
17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
18.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Restricted Share Units and the Ordinary Shares
acquired upon settlement of the Restricted Share Units, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to accept any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
19.Electronic Delivery and Acceptance of Documents. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company, or any third party designated by the Company.
20.Insider Trading Restrictions / Market Abuse Laws. By accepting the Restricted
Share Units, the Grantee acknowledges that he or she is bound by all the terms
and conditions of any Company insider trading policy as may be in effect from
time to time. The Grantee further acknowledges that, depending on the Grantee’s
country, the broker’s country or the country in which the Ordinary Shares or
ADSs are listed, the Grantee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Grantee’s ability to
accept, acquire, sell or otherwise dispose of Ordinary Shares, rights to
Ordinary Shares (e.g., Restricted Share Units) or rights linked to the value of
Ordinary Shares during such times as the Grantee is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Grantee placed before the Grantee
possessed inside information.  Furthermore, the Grantee could be prohibited from
(i) disclosing the inside information to any third party, which may include
fellow service providers and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities.  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any Company’s insider trading policy as may be in effect from time
to time. The Grantee acknowledges that it is the Grantee’s responsibility to
comply with any applicable restrictions, and the Grantee should speak to his or
her personal advisor on this matter.
21.Foreign Asset/Account, Exchange Control and Tax Reporting. The Grantee may be
subject to foreign asset/account, exchange control, tax reporting or other
requirements which may affect the Grantee’s ability acquire or hold Restricted
Share Units or Ordinary Shares under the Plan or cash received from
participating in the Plan (including dividends and the proceeds arising from the
sale of Ordinary Shares) in a brokerage/bank account outside the Grantee’s
country. The applicable laws of the Grantee’s country may require that he or she
report such Restricted Share Units, Ordinary Shares, accounts, assets or
transactions to the applicable authorities in such country and/or repatriate
funds received in connection with the Plan to the Grantee’s country within a
certain time period or according to certain procedures. The Grantee acknowledges
that he or she is responsible for ensuring compliance with any applicable
requirements and should consult his or her personal legal advisor to ensure
compliance with applicable laws.


Version: June 2020
        5



--------------------------------------------------------------------------------




 BEIGENE, LTD.       By:  Name:  Title: 

 




Version: June 2020
        6



--------------------------------------------------------------------------------



The undersigned hereby agrees to the terms and conditions of the Agreement.
 Electronic agreement pursuant to the Company’s instructions to the Grantee
(including through an online acceptance process) is acceptable.

Dated:      Grantee’s signature       Name:           Grantee’s
address:                        













[Signature Page to Global Restricted Share Unit Award Agreement for Consultants
under the 2016 Share Option and Incentive Plan]






Version: June 2020
        7



--------------------------------------------------------------------------------



APPENDIX
GLOBAL RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR CONSULTANTS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Restricted Share Unit
Award Agreement for Consultants (the “RSU Agreement”).
Terms and Conditions
This Appendix includes additional terms and conditions that govern the
Restricted Share Units if the Grantee works and/or resides in one of the
countries listed below. If the Grantee is a citizen or resident of a country
other than the one in which the Grantee is currently working and/or residing (or
is considered as such for local law purposes), or the Grantee transfers to a
different country after the Restricted Share Units are granted, the Company
will, in its discretion, determine the extent to which the terms and conditions
contained herein will apply to the Grantee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Grantee should be aware with respect to the Grantee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of May 2020. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Grantee not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out-of-date at the time the Grantee vests in the
Restricted Share Units or sells any Ordinary Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation. As a result, the Company is not in
a position to assure the Grantee of any particular result. Accordingly, the
Grantee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Grantee’s country may apply to the Grantee’s individual
situation.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working and/or residing (or is considered as such for
local law purposes), or if the Grantee transfers residency to a different
country after the Restricted Share Units are granted, the notifications
contained in this Appendix may not be applicable to the Grantee in the same
manner.


DATA PRIVACY PROVISIONS FOR


CONSULTANTS IN THE EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”) /
UNITED KINGDOM


(a)Data Collection, Processing and Usage. The Company collects, processes, and
uses certain personally-identifiable information about the Grantee;
specifically, including the Grantee’s name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number, citizenship, job title, any Ordinary Shares or
directorships held in the Company, and details of all Restricted Share Units or
any other equity compensation awards granted, canceled, exercised, vested, or
outstanding in the Grantee’s favor, which the Company receives from the Grantee
or the Service Recipient. In granting the Restricted Share Units under the Plan,
the Company will collect the Grantee’s personal data for purposes of allocating
Ordinary Shares and implementing, administering and managing the Plan. The
Company collects, processes and uses the Grantee’s personal data pursuant to the
Company’s legitimate interest of managing the


Version: June 2020
        8



--------------------------------------------------------------------------------



Plan and generally administering equity awards and to satisfy its contractual
obligations under the terms of the Agreement.


(b)Stock Plan Administration Service Provider. The Company transfers participant
data to Morgan Stanley Smith Barney, LLC and certain of its affiliates ("MSSB"),
an independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share the
Grantee’s personal data with another company that serves in a similar manner.
MSSB will open an account for the Grantee to receive and trade Ordinary Shares
acquired under the Plan. The Grantee will be asked to agree on separate terms
and data processing practices with MSSB, which is a condition to the Grantee’s
ability to participate in the Plan.


(c)International Data Transfers. The Company and MSSB are based in the People's
Republic of China and the United States, respectively. The Company can only meet
its contractual obligations to the Grantee if the Grantee’s personal data is
transferred to the Company and MSSB. The Company’s legal basis for the transfer
of the Grantee’s personal data is to satisfy its contractual obligations under
the terms of the Agreement and/or its use of the standard data protection
clauses adopted by the EU Commission.


(d)Data Retention. The Company will use the Grantee’s personal data only as long
as is necessary to implement, administer and manage the Grantee’s participation
in the Plan or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws. This means the
Company may retain the Grantee’s personal data after the Grantee’s service
relationship has terminated. When the Company no longer needs the Grantee’s
personal data, the Company will remove it from its systems to the fullest extent
practicable. If the Company keeps the Grantee’s data longer, it would be to
satisfy legal or regulatory obligations and the Company’s legal basis would be
for compliance with relevant laws or regulations.


(e)Data Subjects Rights. The Grantee may have a number of rights under data
privacy laws in the Grantee’s country of residence. For example, the Grantee’s
rights may include the right to (i) request access or copies of personal data
the Company processes, (ii) request rectification of incorrect data, (iii)
request deletion of data, (iv) place restrictions on processing, (v) lodge
complaints with competent authorities in the Grantee’s country of residence,
and/or (vi) request a list with the names and addresses of any potential
recipients of the Grantee’s personal data. To receive clarification regarding
the Grantee’s rights or to exercise the Grantee’s rights, the Grantee should
contact the Company’s local human resources department.


CONSULTANTS OUTSIDE THE EU/EEA / UNITED KINGDOM


i.Data Collection and Usage. The Company collects, processes and uses certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, email address, date of birth,
social insurance, passport or other identification number (e.g., resident
registration number), nationality, job title, any Ordinary Shares or
directorships held in the Company, details of all Restricted Share Rights or any
other entitlement to Ordinary Shares or equivalent benefits awarded, canceled,
exercised, purchased, vested, unvested or outstanding in the Grantee’s favor
(“Data”), for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan. The legal basis, where required, for the
processing of Data is the Grantee’s consent.
ii.Stock Plan Administration Service Providers. The Company will transfer Data
to Morgan Stanley Smith Barney, LLC and certain of its affiliates ("MSSB"),
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select different or additional service
providers in the future and share Data with such other provider(s) serving in a
similar manner. The Grantee may be asked to agree on separate terms and data
processing practices with MSSB, with such agreement being a condition to the
ability to participate in the Plan.
iii.International Data Transfers. The Company and MSSB are based in the People's
Republic of China ("PRC") and the United States, respectively. The Grantee’s
country or jurisdiction may have different data


Version: June 2020
        9



--------------------------------------------------------------------------------



privacy laws and protections than the PRC or the United States. The Company’s
legal basis, where required, for the transfer of Data is the Grantee’s consent.
iv.Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws.
v.Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary, and the Grantee is providing the consents herein on a
purely voluntary basis. If the Grantee does not consent, or if the Grantee later
seeks to revoke his or her consent, his or her status with the Service Recipient
will not be affected; the only consequence of refusing or withdrawing consent is
that the Company would not be able to grant the Restricted Share Units or other
equity awards to the Grantee or administer or maintain such awards.
vi.Data Subject Rights. The Grantee may have a number of rights under data
privacy laws in the Grantee’s jurisdiction. Depending on where the Grantee is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Grantee’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Grantee can contact the Company’s local human
resources representative.
vii.Alternative Basis. The Grantee understands that the Company may rely on a
different basis for the processing or transfer of Data in the future and/or
request that the Grantee may provide another data privacy consent. If
applicable, the Grantee agrees that upon request of the Company or the Service
Recipient, the Grantee will provide an executed acknowledgement or data privacy
consent form (or any other agreements or consents) that the Company and/or the
Service Recipient may deem necessary to obtain from the Grantee for the purpose
of administering his or her participation in the Plan in compliance with the
data privacy laws in the Grantee’s country, either now or in the future. The
Grantee understands and agrees that the Grantee will not be able to participate
in the Plan if the Grantee fails to provide any such consent or agreement
requested by the Company and/or the Service Recipient.
ARGENTINA
Notifications
Securities Law Information. Neither the Restricted Share Units nor the
underlying Ordinary Shares are publicly offered or listed on any stock exchange
in Argentina.
Exchange Control Information. Please note that exchange control regulations in
Argentina are subject to frequent change. The Grantee should consult with his or
her personal legal advisor regarding any exchange control obligations that the
Grantee may have prior to receiving proceeds from the sale of Ordinary Shares or
any dividends. The Grantee must comply with any and all Argentine currency
exchange restrictions, approvals and reporting requirements in connection with
his or her participation in the Plan.
AUSTRALIA
Notifications


Tax Notification. Subdivision 83A-C of the Income Tax Assessment Act, 1997
applies to the Restricted Share Units granted under the Plan, such that the
Restricted Share Units are intended to be subject to deferred taxation.
Exchange Control Information. If the Grantee is an Australian resident, exchange
control reporting is required for cash transactions exceeding A$10,000 and
international fund transfers. If an Australian bank is assisting with the


Version: June 2020
        10



--------------------------------------------------------------------------------



transaction, the bank will file the report on the Grantee’s behalf. If there is
no Australian bank involved with the transfer, the Grantee will be required to
file the report.


BRAZIL


Terms and Conditions
Compliance with Law. By accepting the Restricted Share Units, the Grantee
acknowledges and agrees to comply with applicable Brazilian laws and to pay any
and all applicable Tax-Related Items associated with the vesting of the
Restricted Share Units, the receipt of any dividends, and the sale of the
Ordinary Shares acquired under the Plan.
Labor Law Acknowledgment. By accepting the Restricted Share Units, the Grantee
agrees that the Grantee is (i) making an investment decision and (ii) the value
of the underlying Ordinary Shares is not fixed and may increase or decrease in
value over the vesting period without compensation to the Grantee.
Notifications
Exchange Control Information. If the Grantee is resident or domiciled in Brazil,
he or she will be required to submit annually a declaration of assets and rights
held outside Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Quarterly reporting is
required if such amount exceeds US$100,000,000. Assets and rights that must be
reported include Ordinary Shares the Grantee acquires under the Plan and the
proceeds realized from the sale of such Ordinary Shares or the receipt of any
dividends.
Tax on Financial Transaction (IOF). Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions. It is the Grantee’s responsibility
to comply with any applicable Tax on Financial Transactions arising from the
Grantee’s participation in the Plan. The Grantee should consult with his or her
personal tax advisor for additional details.
CANADA


Terms and Conditions
Termination of Service Relationship as a Consultant. The following provision
replaces Paragraph 3(b) of the RSU Agreement:
For purposes of the Restricted Share Units, the Grantee’s service relationship
as a Consultant shall be considered terminated as of the earliest of (1) the
date the Grantee’s service relationship with the Company or any Subsidiary is
terminated, (2) the date the Grantee receives notice of termination of service;
and (3) the date the Grantee is no longer actively providing services to the
Company or any Subsidiary (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of labor laws in the
jurisdiction where the Grantee is rendering services or the terms of the
Grantee’s service agreement, if any). Such date will not be extended by any
notice period (e.g., the date would not be delayed by any contractual notice
period or any period of “garden leave” or similar period mandated under laws in
the jurisdiction where the Grantee is rendering services or the terms of the
Grantee’s service agreement, if any). The Administrator shall have the exclusive
discretion to determine when the Grantee is no longer actively providing
services for purposes of the Restricted Share Units (including whether the
Grantee may still be considered to be providing services while on a leave of
absence). Notwithstanding the foregoing, if applicable legislation explicitly
requires continued entitlement to vesting during a statutory notice period, the
Grantee’s right to vest in the Restricted Share Units under the Plan, if any,
will terminate effective as of the last day of the Grantee’s minimum statutory
notice period, but the Grantee will not earn or be entitled to pro-rated vesting
if the vesting date falls after the end of the Grantee’s statutory notice
period, nor will the Grantee be entitled to any compensation for lost vesting.


Version: June 2020
        11



--------------------------------------------------------------------------------



The following provision applies if the Grantee is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.
Notifications
Securities Law Information. The Grantee will not be permitted to sell or
otherwise dispose of any Ordinary Shares acquired under the Plan within Canada.
The Grantee will only be permitted to sell or dispose of any Ordinary Shares
under the Plan if such sale or disposal takes place outside Canada on the
facilities on which such shares are traded (i.e., the Nasdaq Global Select
Market).


CHINA
The following terms and conditions apply to me if the Grantee is subject to
exchange control restrictions and regulations in China (regardless of the
Grantee’s nationality and residency status), including the requirements imposed
by the State Administration of Foreign Exchange (the “SAFE”), as determined by
the Company in its sole discretion:
Restriction on Sale. Notwithstanding the Plan and any other provision of the
Agreement to the contrary, the Grantee will not be permitted to sell any
Ordinary Shares acquired under the Plan unless and until the necessary approvals
have been obtained from the SAFE and remain effective, as determined by the
Company in its sole discretion.
Designated Broker. The Grantee acknowledges that all Ordinary Shares acquired
under the Plan will be deposited into a designated account established with a
broker designated by the Company. The Grantee further acknowledges that the
Grantee may not transfer Ordinary Shares out of the account at any time.
Sale of Ordinary Shares. The Grantee acknowledges and agrees that the Company
may require the Grantee to sell any Ordinary Shares acquired under the Plan at
such time(s) as determined by the Company in its discretion due to local legal
and regulatory requirements, as well as the terms of any approval issued by the
SAFE (including within a specified period following the Grantee’s termination of
service). Further, the Grantee expressly and explicitly authorizes the Company
to issue instructions, on the Grantee’s behalf, to the Company's designated
broker or any other brokerage firm and/or third party administrator engaged by
the Company to hold any Ordinary Shares and other amounts acquired under the
Plan by the Grantee to sell such Ordinary Shares as may be required to comply
with the terms of the Company's SAFE approval and/or applicable legal and
regulatory requirements. In this regard, the Grantee acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
Ordinary Shares at any particular price.
Repatriation and Other Exchange Control Requirements.  The Grantee acknowledges
and agrees that he or she will be required to immediately repatriate to China
the cash proceeds from the sale of any Ordinary Shares the Grantee acquires
under the Plan, as well as any cash dividends paid on such Ordinary Shares,
through a foreign disbursement account held by the Company's designated broker
to a special exchange control account established by a Designated Subsidiary in
China. The Grantee further acknowledges and agrees that any proceeds from the
sale of any Ordinary Shares or the receipt of any cash dividends may be
transferred to such special account prior to being delivered to the Grantee. In
this regard, the Grantee also understands that the proceeds will be delivered to
the Grantee as soon as possible, but there may be delays in distributing the
funds to the Grantee due to exchange control requirements in China. As proceeds
will be paid to the Grantee in either U.S. dollars or Renminbi (at the Company's
discretion), the Grantee understands that the Grantee may be required to set up
a U.S. dollar bank account in China


Version: June 2020
        12



--------------------------------------------------------------------------------



so that the proceeds may be deposited into this U.S. dollar account. The Grantee
agrees to bear any remittance fees charged by banks or other financial
institutions to handle the payment of my proceeds from the sale of Ordinary
Shares. The Grantee further agrees to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China.
Administration. The Grantee acknowledges that the Company will not be liable for
any costs, fees, lost interest or dividends or other losses the Grantee may
incur or suffer resulting from the enforcement of the terms of this Appendix or
otherwise from the Company’s operation and enforcement of the Plan and the
Agreement in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.
FRANCE
Terms and Conditions
Language Consent. By accepting the Restricted Share Units, the Grantee confirms
having read and understood the documents relating to the Restricted Share Units
which were provided to the Grantee in English.


En acceptant l'attribution d’actions gratuites « Restricted Share Units », le
Grantee confirme avoir lu et compris les documents relatifs aux Restricted Share
Units qui ont été communiqués au Grantee en langue anglaise.


Notifications


Type of Grant. The Restricted Share Units are not granted as “French-qualified”
awards and are not intended to qualify for the special tax and social security
treatment applicable to shares granted for no consideration under Sections L.
225-197 and seq. of the French Commercial Code, as amended.


GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with securities (including proceeds realized upon the sale of Ordinary Shares),
the report must be made electronically by the 5th day of the month following the
month in which the payment was received. The form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English. The Grantee is
responsible for making this report.


HONG KONG
Terms and Conditions
Settlement. This provision supplements Paragraph 2 of the RSU Agreement:
Notwithstanding anything to the contrary in the Plan, the Restricted Share Units
will be settled in Ordinary Shares only, not cash.
Sale of Shares. In the event the Restricted Share Units vest within six months
of the Grant Date, the Grantee agrees that not to dispose of the Ordinary Shares
acquired prior to the six-month anniversary of the Grant Date.
Notifications
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Hong Kong residents are
advised to exercise caution in relation to the offer. If Hong


Version: June 2020
        13



--------------------------------------------------------------------------------



Kong residents are in any doubt about any of the contents of this document, they
should obtain independent professional advice. The Restricted Share Units and
Ordinary Shares acquired under the Plan do not constitute a public offering of
securities under Hong Kong law and are available only to employees and certain
other service providers of the Company or its Subsidiaries. The Agreement, the
Plan and other incidental communication materials (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong,
and (ii) are intended only for the personal use of each eligible employee or
other service provider of the Company or any Subsidiary and may not be
distributed to any other person.


IRELAND
There are no country-specific provisions.


ISRAEL


Notifications
Securities Law Information. This grant does not constitute a public offering
under the Securities Law, 1968.


ITALY


Terms and Conditions
Plan Document Acknowledgement. By accepting the Restricted Share Units, the
Grantee acknowledges that he or she has received a copy of the Plan, has
reviewed the Plan and the Agreement in their entirety and fully understands and
accepts all provisions of the Plan and the Agreement. The Grantee further
acknowledges that he or she has read and specifically and expressly approves the
following clauses in the Agreement: Section 1: Restrictions on Transfer of
Award; Section 2: Vesting of Restricted Share Units; Section 6: Responsibility
for Taxes; Section 9: Nature of Grant; Section 15: Choice of Law; Section 16:
Venue; Section 18: Imposition of Other Requirements; and Section 19: Electronic
Delivery and Acceptance of Documents.


JAPAN
There are no country-specific provisions.


KOREA
There are no country-specific provisions
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Notifications
Securities Law Information. The Grantee is being offered Restricted Share Units
which, if vested, will entitle the Grantee to acquire Ordinary Shares in
accordance with the terms of the Agreement and the Plan. The Ordinary Shares, if
issued, will give the Grantee a stake in the ownership of the Company. The
Grantee may receive a return if dividends are paid.


Version: June 2020
        14



--------------------------------------------------------------------------------



If the Company runs into financial difficulties and is wound up, the Grantee
will be paid only after all creditors and holders of preference shares (if any)
have been paid. The Grantee may lose some or all of the Grantee’s investment, if
any.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Grantee may not be given all the information usually required. The Grantee will
also have fewer other legal protections for this investment. The Grantee is
advised to ask questions, read all documents carefully, and seek independent
financial advice before committing.
The Ordinary Shares (in the form of ADSs) are quoted on the Nasdaq Global Select
Market. This means that if the Grantee acquires Ordinary Shares under the Plan,
the Grantee may be able to sell the Ordinary Shares on the Nasdaq Global Select
Market if there are interested buyers. The Grantee may get less than the Grantee
invested. The price will depend on the demand for the Ordinary Shares.
For information on risk factors impacting the Company’s business that may affect
the value of the Ordinary Shares, the Grantee should refer to the risk factors
discussion on the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://ir.beigene.com/.
POLAND
Notifications
Exchange Control Information. The transfer of funds in excess of a certain
amount (currently PLN 15,000, unless the transfer is connected with the business
activity of an entrepreneur, in which case a lower threshold may apply) into
Poland must be made through a bank account in Poland. The Grantee understands
that he or she is required to store all documents connected with any foreign
exchange transactions for a period of five years, as measured from the end of
the year in which such transaction occurred. The Grantee should consult with his
or her personal legal advisor to determine what he or she must do to fulfill any
applicable reporting/exchange control duties.
RUSSIA
Terms and Conditions
Securities Law Notification. This Agreement, the Plan and all other materials
the Grantee may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia. Any issuance of Ordinary
Shares under the Plan has not and will not be registered in Russia and hence the
Ordinary Shares described in any Plan-related documents may not be offered or
placed in public circulation in Russia. In no event will Ordinary Shares issued
to the Grantee under the Plan be delivered to the Grantee in Russia.
Exchange Control Information. All restrictions on the payment of funds by
non-residents into a Russian resident’s declared foreign brokerage account,
including dividends and proceeds from the sale of Ordinary Shares, have been
abolished as of January 1, 2020. The Grantee can receive, hold and remit
dividends and proceeds from the sale of Ordinary Shares into and out of the
Grantee’s brokerage account without any requirement to first repatriate such
funds to an authorized bank in Russia. The Grantee should be aware that the
rules related to foreign bank accounts are different and that pursuant to
changes effective December 2, 2019 (with retroactive effect to January 1, 2018),
certain restrictions with respect to payments by non-residents into a Russian
currency resident’s foreign bank account will continue to apply where the
foreign bank account is located in the U.S. The Grantee should contact his or
her personal advisor to confirm the application of the exchange control
restrictions prior to vesting in the Restricted Share Units and selling


Version: June 2020
        15



--------------------------------------------------------------------------------



Ordinary Shares as significant penalties may apply in case of non-compliance
with the exchange control restrictions and because such exchange control
restrictions are subject to change.
SINGAPORE
Terms and Conditions
Restrictions on Sale and Transferability. The Grantee hereby agrees that any
Ordinary Shares acquired pursuant to the Restricted Share Units will not be sold
or offered for sale in Singapore, unless such sale or offer is made: (1) after
six (6) months of the Grant Date, (2) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chapter 289, 1006 Ed.) (“SFA”), or (3) pursuant to, and in
accordance with, the conditions of any other applicable provisions of the SFA.
Notifications


Securities Law Information. The grant of the Restricted Share Units is being
made in reliance on section 273(1)(f) of the SFA and is not made with a view to
the Ordinary Shares being subsequently offered for sale to any other party.
SPAIN


Terms and Conditions
Labor Law Acknowledgment. The following provision supplements Paragraph 10 of
the RSU Agreement:
By accepting the Restricted Share Units, the Grantee acknowledges that the
Grantee consents to participation in the Plan and has received a copy of the
Plan.
A termination of service for any reason (including for the reasons listed below)
will automatically result in the forfeiture of any unvested Restricted Share
Units; in particular, the Grantee understands and agrees that the Restricted
Share Units will be forfeited without entitlement to the underlying Ordinary
Shares or to any amount as indemnification in the event of a termination of
service prior to vesting by reason of, including, but not limited to,
resignation, disciplinary dismissal with or without cause, or individual or
collective layoff with or without cause.
Furthermore, the Grantee understands that the Company has unilaterally,
gratuitously, and in its sole discretion decided to grant Restricted Share Units
under the Plan to individuals who may be Consultants to the Company or any of
its Subsidiaries throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not bind the Company or any Subsidiary, other than to the extent set forth in
the Agreement. Consequently, the Grantee understands that the Restricted Share
Units is offered on the assumption and condition that the Restricted Share Units
and any Ordinary Shares acquired under the Plan are not part of any service
contract (either with the Company or any Subsidiary), and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation), or any other right whatsoever. In addition, the Grantee
understands that this offer would not be made but for the assumptions and
conditions referred to above; thus, the Grantee acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then any grant of or right to the
Restricted Share Units shall be null and void.
Notifications
Securities Law Information. The Restricted Share Units do not qualify under
Spanish regulations as securities. No “offer of securities to the public”, as
defined under Spanish law, has taken place or will take place in the Spanish
territory. The Agreement has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.


Version: June 2020
        16



--------------------------------------------------------------------------------



Exchange Control Information. The Grantee must declare the acquisition,
ownership and disposition of stock in a foreign company (including Ordinary
Shares acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes. The Grantee must also declare ownership of any Ordinary Shares by
filing a Form D-6 with the Directorate of Foreign Transactions each January
while the Ordinary Shares are owned. In addition, the sale of Ordinary Shares
must also be declared on Form D-6 filed with the DGCI in January, unless the
sale proceeds exceed €1,502,530, or the Grantee holds 10% or more of the share
capital of the Company or other such amount that would entitle the Grantee to
join the Board, in which case the filing is due within one month after the sale.
SWITZERLAND
Notifications
Securities Law Information. Neither this document nor any materials relating to
the Ordinary Shares constitutes a prospectus according to articles 35 et seq. of
the Swiss Federal Act on Financial Services (“FinSA”), and neither this document
nor any materials relating to the Ordinary Shares may be publicly distributed or
otherwise made publicly available in Switzerland to any person other than an
Consultant to the Company or one of its Subsidiaries. Neither this document nor
any other offering or marketing material relating to the Restricted Share Units
has been or will be filed with, approved or supervised by any Swiss reviewing
body according to Artile 51 or any Swiss regulatory authority (in particular,
the Swiss Financial Supervisory Authority (FINMA)).
TAIWAN
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for eligible service providers of the Company and any Subsidiary. The offer
of participation in the Plan is not a public offer of securities by a Taiwanese
company.
Exchange Control Information. The Grantee understands and acknowledges that the
Grantee may acquire and remit foreign currency (including proceeds from the sale
of Ordinary Shares of the Company) into Taiwan up to US$5,000,000 per year. The
Grantee further understands that if the transaction amount is TWD$500,000 or
more in a single transaction, the Grantee must submit a Foreign Exchange
Transaction Form and also provide supporting documentation to the satisfaction
of the remitting bank. The Grantee acknowledges that the Grantee should consult
his or her personal legal advisor to ensure compliance with applicable exchange
control laws in Taiwan.
TURKEY
Terms and Conditions
Securities Law Information. Under Turkish law, the Grantee is not permitted to
sell any Ordinary Shares acquired under the Plan in Turkey. The Shares are
currently traded on the Nasdaq Global Select Market, which is located outside
Turkey, under the ticker symbol “BGNE” and the Ordinary Shares may be sold
through this exchange.
Financial Intermediary Obligation. The Grantee acknowledges that any activity
related to investments in foreign securities (e.g., the sale of Ordinary Shares)
should be conducted through a bank or financial intermediary institution
licensed by the Turkey Capital Markets Board and should be reported to the
Turkish Capital Markets Board. The Grantee is solely responsible for complying
with this requirement and should consult with a personal legal advisor for
further information regarding any obligations in this respect.




Version: June 2020
        17



--------------------------------------------------------------------------------



UNITED ARAB EMIRATES
Terms and Conditions
Securities Law Information. The Restricted Share Units are granted under the
Plan only to select service providers of the Company and its Subsidiaries and
are in the nature of providing equity incentives in the United Arab Emirates.
The Plan and the Agreement are intended for distribution only to such service
providers and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered should conduct their own due
diligence on the securities. If the Grantee does not understand the contents of
the Plan and the Agreement, the Grantee should consult an authorized financial
adviser. The Emirates Securities and Commodities Authority has no responsibility
for reviewing or verifying any documents in connection with the Plan. Neither
the Ministry of Economy nor the Dubai Department of Economic Development has
approved the Plan or the Agreement nor taken steps to verify the information set
out herein, and has no responsibility for such documents.
UNITED KINGDOM
Terms and Conditions


Responsibility for Taxes. The following provisions supplement Paragraph 6 of the
RSU Agreement:


Without limitation to Paragraph 6 of the RSU Agreement, the Grantee agrees that
the Grantee is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or the Service
Recipient or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Grantee also agrees to indemnify
and keep indemnified the Company or the Service Recipient against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on the
Grantee’s behalf.


Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
terms of the immediately foregoing provision will not apply if the
indemnification can be viewed as a loan. In such case, if the amount of any
income tax due is not collected from or paid by the Grantee within 90 days of
the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income
taxes may constitute a benefit to the Grantee on which additional income tax and
national insurance contributions (“NICs”) may be payable. The Grantee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company or the Service Recipient, as applicable, any NICs due on this additional
benefit, which the Company or the Service Recipient may recover from the Grantee
by any of the means referred to in Paragraph 6 of the RSU Agreement.








Version: June 2020
        18

